DETAILED ACTION
Status of Claims
This is the first action on the merits. Amended claims 1-14 are pending in this application and have been examiner below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure appears to be a direct translation of a foreign application. There appear to be several idiomatic phrases and confusing language. The disclosure is objected to because of the following informalities: 
On page 2, line 13, “afore-mentioned” should be “aforementioned”.
On page 2, line 23, “While fore said elongate airbag units” in unclear language.
On page 6, line 20, “viz. just as the creases 26” is unclear. The use of “viz.” does not seem appropriate, and Examiner suggests modifying.
On page 8, line 10, Examiner suggests changing “cf. Fig. 4” to “see Fig. 4”.
On page 8, lines 23-24, “the first tearing line 33” should be “the first tearing line 32”.
On page 8, lines 23-25, the entire sentence seems to be an incomplete thought. Examiner suggests to change the end of the sentence from “it breaks before” to “the second tearing line 50 breaks before the first tearing line 32”.
The Examiner suggests Applicant review the specification to insure there are no further language issues present. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: In line 1 of the claim, “an elongate package” should be “an elongated package”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5, 7-9, and 12-14 are rejected as being indefinite due to their dependence from claim 1.
Claim 1 uses unclear language in lines 7-8 and line 10. The claims states “a given first tearing line” and “an additional given second tearing line”.  Examiner 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “extends over at least 60%”, and the claim also recites “especially over at least 75% of the length” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 in unclear in line 4 where it recites “especially fastened to the remaining airbag unit.” It is unclear to the Examiner what additional limitation this phrase places. Examiner suggest deleting the language, or clarifying the relation of the fastening. 
Claim 11 is unclear in line 4 where it recites “especially a joint airbag (22) for a front passenger and a rear passenger.” It appears Applicant is trying to claim that the airbag protects a front and rear passenger. Examiner suggests changing to “wherein the airbag (22) is configured to protect a front passenger and a rear passenger” or something similar to provide clarity. Further, in claim 11, “curtain-like head side airbag” is unclear and indefinite. Examiner suggest changing to “curtain side airbag” or similar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE202004004020 to TRW Automotive GMBH (hereinafter TRW).
Regarding claim 1, TRW discloses having an airbag unit comprising an airbag (12) folded or rolled into an elongate package as well as a wrapping (32/28) holding the package in the folded state, wherein one longitudinal end (36) of the package including the surrounding flexible wrapping (32/28, see paragraph [0027], which discloses the wrapping can extend around the bend and completely or partially cover the folded-over end section 26) is folded back at a bending point (27) while forming a U-shape, the U-shape being formed by a fold-back portion of the airbag unit including a fold-back package portion (26) and the wrapping surrounding the same as well as a remaining airbag unit and the wrapping (32/28) tears on deployment (see paragraph [0027], which says the wrapping opens when the air bag deploys) and extends over the length of the 
However, TRW does disclose that the wrapping tears on deployment (see paragraph [0027], which says the wrapping opens when the air bag deploys). Further, TRW discloses having a second tearing line (30) which tears open when the air bag (12) unfolds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified TRW in view of its own disclosure to have a first tearing line on the wrapping to allow for clean opening of the wrapping during the airbag deployment. TRW already discloses the wrapping would open on deployment, therefore the result of using the improvement of a tearing line disclosed in the same application, but on the wrapping, would have been predictable to one of ordinary skill in the art. 
Regarding claim 3, TRW discloses the second tearing line (30) extends in the direction of the longitudinal extension of the package (see Figures 1 and 3).
Regarding claim 4, TRW discloses the second tearing line (30) extends exclusively in the direction of longitudinal extension of the package (see Figures 1 and 3 where 30 extends only in same direction as the airbag 12).
Regarding claim 8, TRW discloses the second tearing line (30) extends starting from bending point (27) only over a partial length (see sections 30 over only part of 26 in 
Regarding claim 9, TRW discloses having an inflator (20) which is fluid-coupled to the airbag (see paragraph [0020]) at the central third (see Figure 1) of the longitudinal extension of the folded airbag unit.
Regarding claim 10, TRW discloses having at least one fastener (fasteners 28) by which the fold-back portion of the airbag unit is fixed relative to the remaining airbag unit (see Figure 3 and paragraph [0026]).
Regarding claim 11, TRW discloses the airbag (12) is a curtain head side airbag (see Figure 1) for covering at least part of a side window of a vehicle, wherein the airbag protects a front passenger and rear passenger (see paragraph [0003]).
Regarding claim 12, TRW discloses the wrapping (32) is a flexible tube (flexible protective sheath/sleeve 32, see paragraph [0027]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TRW (as discussed above) in view of US Patent Publication 2002/0163169 to Fischer.
TRW is an airbag unit (10) and is discussed above, and further discloses the wrapping is configured so that the second tearing line (30) opens as the airbag (12) is filled with gas, and it opens before (see paragraphs [0026]-[0027]) the first tearing line (not shown), but fails to disclose the first and/or second tearing line being a perforation of the wrapping or a tear seam. Further, TRW does not explicitly disclose that the second tearing line opens ahead of the portion of the first tearing line which extends next to the second tearing line. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified TRW to incorporate the teachings of Fischer to use a tear seam on the wrapping and where the first tearing line extends next the second tearing line. TRW had already indicated the wrapping would open, therefore the results of using the known improvement from Fischer would have been predictable to one of ordinary skill in the art.
Claims 1-7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,131,313 to Young et al. (hereinafter Young) in view of US Patent 8,414,020 to Beppu et al. (hereinafter Beppu).
Regarding claim 1, Young discloses an airbag unit comprising an airbag (14) folded or rolled into an elongate package as well as a wrapping (sleeve 50) holding the package in the folded state (see Figure 3B), the wrapping (50) having a first tearing line (54) which extends over the length of the airbag unit (10) and via which the airbag (14) leaves the wrapping (50) during deployment (see col. 7, lines 2-4 and 61-65), the wrapping (50) having an additional second tearing line (54, see col. 7, lines 2-4 stating it can have one or more longitudinal tear seams). Young fails to disclose one longitudinal end of the package including the surrounding flexible wrapping is folded back at a bending point while forming a U-shape, the U-shape being formed by a fold-back portion of the airbag unit including a fold-back package portion and the wrapping 
However, Beppu discloses having an airbag assembly (10) where one end of the airbag (10) is folded back (at 12c). Beppu discloses having a protective member (30) wrapped around the entire airbag (12) including the turned back area. The folded back area (12c) is used to control the deployment of the airbag (12) and is in this configuration to enable smooth deployment of the airbag (12, see col. 4, lines 45-54). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the curtain airbag of Young in view of Beppu to include the folded back portion forming a U-shape to ensure smooth deployment of the airbag (see Beppu col. 4, lines 45-54). In using the cover disclosed by Young with the folded back portion of Beppu, the tearing line would have been in the area of the bending point as claimed in the current invention. 
Regarding claim 2, neither Young or Beppu explicitly disclose the second tearing line extend at wall portions of the wrapping facing each, but it would have been obvious to one of ordinary skill in the art that when you fold Young in the fashion of Beppu, the tearing line of Young may face each other after the length is bent as there is a finite number of ways to bend the airbag of Young. The tearing line facing each other at wall portions in view of the configurations of Young and Beppu would have been predictable to one of ordinary skill in the art.
Regarding claim 3, Young discloses that the second tearing line (54) extends in the direction of the longitudinal extension of the package (see Figures 2A and 2B).

Regarding claim 5, Young discloses the second tearing line (54) is circumferentially space apart from the first tearing line over its entire length (see Figure 2B, both tearing lines 54 evenly spaced around the sleeve 50).
Regarding claim 6, Young discloses the second tearing line (54) extends the length of the sleeve (50), therefore if the sleeve were to be folded back as in Beppu, the tearing line would extend over the entire fold which is over at least 75% of the length of the folded back portion.
Regarding claim 7, Young discloses the second tearing line (54) extends the length of the sleeve (50), therefore if the sleeve were to be folded back as in Beppu, the second tearing line would extend from the bending point over the same length on the fold back portion and the remaining portion.
Regarding claim 11, Young discloses the airbag (14) is a curtain-like head side airbag for covering at least part of a side window of a vehicle, wherein the airbag (14) can protect a front and rear passenger (see col. 4, lines 5-9, and Figure 5).
Regarding claim 13, Young discloses the first and second tearing lines (54) being tear seams (see col. 7, lines 61-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are all side airbag units and pertinent prior art: US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on 571.270.3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 4123                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616